Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-15-00201-CV

           IN RE TEXAS MUNICIPAL LEAGUE JOINT SELF-INSURANCE FUND
                 a/k/a The Texas Municipal League Intergovernmental Risk Pool

                                           Original Proceeding 1

PER CURIAM

Sitting:          Rebeca C. Martinez, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: April 15, 2015

PETITION FOR WRIT OF INJUNCTION DENIED

           On April 6, 2015, relator filed a petition for writ of injunction. The court has considered

relator’s petition and is of the opinion that relator is not entitled to the relief sought.

           This court is authorized to grant injunctive relief for the purpose of protecting its

jurisdiction over a pending appeal and to preserve the subject matter of the litigation so that its

decree will be effective. See Becker v. Becker, 639 S.W.2d 23, 24 (Tex. App.—Houston [1st Dist.]

1982, no writ). A writ of injunction is not appropriate, however, merely to preserve the status quo

or to prevent possible loss or damage to one of the parties to a pending appeal. Id.; see also Pace

v. McEwen, 604 S.W.2d 231, 233 (Tex. Civ. App.—San Antonio 1980, no writ). We note that



1
  This proceeding arises out of Cause No. 14-10-53721-CV, styled Housing Authority of the City of Alice v. Texas
Municipal League Joint Self-Insurance Fund and Texas Municipal League Intergovernmental Risk Pool, pending in
the 79th Judicial District Court, Jim Wells County, Texas, the Honorable David A. Sanchez presiding.
                                                                                                04-15-00201-CV


relator is also the appellant in a related appeal currently pending in this court. 2 Because both this

court and the district court have authority to grant appropriate relief to the parties, the injunctive

relief sought by relator in this original proceeding is not necessary to protect the subject matter of

the appeal from being destroyed. See Becker, 639 S.W.2d at 25. Accordingly, relator’s petition for

writ of injunction is denied. See TEX. R. APP. P. 52.8(a).


                                                        PER CURIAM




2
 Appellant’s notice of appeal was filed on February 10, 2015 in Appeal No. 04-15-00069-CV, styled Texas Municipal
League Joint Self-Insurance Fund and Texas Municipal League Intergovernmental Risk Pool v. Housing Authority of
City of Alice. The appeal remains pending before this court.

                                                      -2-